PER CURIAM
Defendant appeals from a judgment convicting him of three sexual offenses, arguing that the trial court erred by denying his motions for judgment of acquittal. We reject defendant’s arguments without discussion. However, because — as the state points out — there is an error in the judgment, we reverse and remand with instructions to correct that error.
Following a bench trial, the trial court found defendant guilty of attempted first-degree sexual abuse (as a lesser-included offense of the completed crime of first-degree sexual abuse, which was charged in Count 1), attempted first-degree unlawful sexual penetration (as a lesser-included offense of the completed crime of first-degree unlawful sexual penetration, which was charged in Count 2), and attempted first-degree sodomy (as charged in Count 3). The trial court correctly merged the guilty verdicts on Counts 1 and 2 for attempted first-degree sexual abuse and attempted first-degree unlawful sexual penetration, but the judgment of conviction erroneously reflects that the guilty verdicts were merged into a conviction for the completed offense of first-degree unlawful sexual penetration. We therefore remand for entry of a judgment finding defendant guilty of attempted first-degree sexual abuse (Count 1), attempted first-degree unlawful sexual penetration (Count 2), and attempted first-degree sodomy (Count 3), and merger of the guilty verdicts on Counts 1 and 2 into a single conviction of attempted first-degree unlawful sexual penetration.
Reversed and remanded for entry of a corrected judgment finding defendant guilty of attempted first-degree sexual abuse (Count 1), attempted first-degree unlawful sexual penetration (Count 2), and attempted first-degree sodomy (Count 3), and for merger of the guilty verdicts on Counts 1 and 2 into a single conviction of attempted first-degree unlawful sexual penetration; otherwise affirmed.